              Case 1:21-mj-04262-UA Document 15 Filed 07/30/21 Page 1 of 1




                                                        July 29, 2021

    By E-Mail

    The Honorable Sarah Netburn
    United States Magistrate Judge
    Southern District of New York
    40 Foley Square
    New York, NY 10007

                  Re:     United States v. Seth Andrew, 21 Mag. 4262

    Dear Judge Netburn:

             We represent Mr. Seth Andrew in the above-captioned case. As set forth below, we write
    to respectfully request that the Court grant permission for Mr. Andrew to travel outside of his
    district of residence from: (i) August 1 to 3, 2021; and (ii) August 11 to 17. The government and
    Pretrial Services Officer Tim Donohue do not oppose these requests.

            Under the terms of his release, Mr. Andrew must remain within the District of Rhode
    Island, where he currently resides, except for attorney visits and court appearances. He is also
    permitted to travel to Massachusetts, Connecticut, and New York for periodic day trips, provided
    that he receives prior approval from his Pretrial Services Officer.

            We respectfully request that Mr. Andrew be permitted to travel with his wife and children
    from August 1 to 3 to visit a friend in Reading, MA. While there, Mr. Andrew also intends to
    seek treatment with healthcare providers, who have been unable to treat him while he is in Rhode
    Island. In addition, we respectfully request that Mr. Andrew be permitted to travel with his wife
    and children from August 11 to 17 to visit his in-laws in Bettendorf, IA.

           We thank the Court for its consideration of these requests.
APPLICATION GRANTED.                                    Respectfully submitted,
    SO ORDERED.                                         KRIEGER KIM & LEWIN LLP
     July 30, 2021

                                                  By: ____________________________
                                                      Edward Y. Kim
                                                      Varun A. Gumaste


    cc:    AUSA Ryan B. Finkel
           Pretrial Services Officer Dominique Jackson (SDNY)
           Pretrial Services Officer Tim Donohue (DRI)
